F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              FEB 21 2002
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 CAINEY ROBERTS, JR.,

          Petitioner-Appellant,

 v.                                                        No. 00-7117
                                                           (E.D. Okla.)
 CHARLES RAY, Warden; THE                           (D.Ct. No. 97-CV-500-B)
 ATTORNEY GENERAL OF THE
 STATE OF OKLAHOMA,

          Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before SEYMOUR, Circuit Judge, BRORBY, Senior Circuit Judge, and
LUCERO, Circuit Judge.



      Mr. Cainey Roberts, Jr. appeals the district court’s denial of his federal

petition for a writ of habeas corpus brought pursuant to 28 U.S.C. § 2254. This

court has jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. Mr. Roberts

claims he is entitled to habeas relief because the Oklahoma Court of Criminal



      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Appeals violated ex post facto principles when it applied Parker v. State 1 to his

direct appeal. Mr. Roberts argues Parker was an unexpected and unforeseeable

new rule of law and the application of Parker in his direct appeal 2 denied him due

process of law.



       Mr. Roberts acknowledges his argument hinges on whether this court

determines Parker was unforeseeable. This court recently held the result in

Parker was foreseeable. Sallahdin v. Gibson, 275 F.3d 1211, 1228 (10th Cir.

2002). 3 Mr. Roberts’ arguments are substantially the same as those we considered



       1
         Parker v. State, 917 P.2d 980, 985-86 (Okla. Crim. App. 1996) (defective
criminal information raises due process concerns, but is not fatal to jurisdiction), cert.
denied, 519 U.S. 1096 (1997), overruled Miller v. State, 827 P.2d 875, 879 (Okla. Crim.
App. 1992) (criminal information must specifically allege each element of the crime to
confer jurisdiction on the trial court).

       2
          Contrary to the contentions in Mr. Roberts’ brief, the state appellate court did not
apply Parker in his direct appeal. Roberts v. State, No. F-93-482, slip op. at 3-4 (Okla.
Crim. App. May 1, 1996) (unpublished opinion). Rather, the court relied on an
unpublished opinion, Masquat v. State, No. F-93-1369 (Okla. Crim. App. July 26, 1996).
Masquat held “[t]he term ‘premeditated design’ ... was sufficient in this Information to
set forth the element of malice aforethought.” Id. at 4. Obviously, the result in Masquat
does not bode well for Mr. Roberts and may explain his decision to submit an ex post
facto argument to this court. Nevertheless, we acknowledge Mr. Roberts’ reliance on
Parker in his ex post facto argument before this court and dispose of his claim
accordingly.

       3
           Sallahdin was decided after we heard oral argument in this case.


                                             -2-
and rejected in Sallahdin. See id. at 1227-28. Therefore, the district court’s

denial of the petition for a writ of habeas corpus is AFFIRMED.



                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -3-